Citation Nr: 0612237	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher (compensable) disability rating 
for service-connected residuals of prostate cancer.

2.  Entitlement to special monthly compensation at a level 
higher than provided by 38 U.S.C.A. § 1114(k) for loss of use 
of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his September 2003 Appeal To Board Of Veterans' Appeals, 
the veteran indicated that he wished to be scheduled for a 
hearing before a Veterans Law Judge at the RO.  However, in 
December 2003, he withdrew his request for a hearing.

The issue of entitlement to a compensable disability rating 
for service-connected residuals of prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran has been awarded special monthly compensation at 
the statutory rate for loss of use of a creative organ.


CONCLUSION OF LAW

The Board has no jurisdiction to increase the amount of 
special monthly compensation provided by VA law and 
regulations for loss of use of a creative organ.  38 U.S.C.A. 
§§ 1114, 7104, 7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.350 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).   However, the issue of whether the veteran is 
entitled to special monthly compensation at a level higher 
than provided by statute is a jurisdictional matter and 
application or interpretation of the governing law is 
dispositive.  In such case, the VCAA and implementing 
regulations have no application.  See VAOPGCPREC 5-04.  The 
question to be resolved is whether the Board has jurisdiction 
to consider the issue of the adequacy of the amount of 
compensation provided by VA law and regulation.  

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

VA law provides that entitlement to special monthly 
compensation is warranted if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2005).  
The amount of special monthly compensation to be paid for 
loss of use of a creative organ is set forth in 38 U.S.C.A. § 
1114(k) and the implementing regulation, 38 C.F.R. § 
3.350(a), specifically provides that the rates of special 
monthly compensation are those provided under 38 U.S.C.A. 
§ 1114.

In this case, the record shows the veteran is presently 
receiving special monthly compensation for loss of use of a 
creative organ under the provisions of 38 U.S.C.A. § 1114(k).  
Entitlement to additional special monthly compensation based 
upon the need to regular aid and attendance or being 
housebound was also denied in the January 2003 rating 
decision.  The veteran did not express any disagreement with 
that specific determination and it has become final.

The veteran contends, in essence, that the present rate of 
special monthly compensation for loss of use of his creative 
organ is inadequate to compensate him for his impotence.  In 
his notice of disagreement received by the RO in March 2003, 
he indicated that the grant of the specific benefit amount of 
the "k" award was too low.  He has not stated why he 
believes he is entitled to a higher rate of special monthly 
compensation.

The veteran is currently service connected for prostate 
cancer and in receipt of special monthly compensation at 
level "k" for the loss of use of a creative organ.  
If the veteran's contention is that the special monthly 
compensation award is inadequate to compensate him for his 
loss, the Board notes that the rate of special monthly 
compensation is set by law.  38 U.S.C.A. § 1114(k).  The 
veteran has been awarded the amount set by statute.  As a 
matter of law, a higher rate of special monthly compensation 
may not be granted.

The Board is specifically bound in its decisions by VA 
regulations.  The Board has no jurisdiction to consider the 
adequacy of the amount of compensation provided by VA law and 
regulation.  The veteran has not alleged any specific error 
of fact or law in the decision being appealed, other than 
that the amount of compensation provided for impotence is 
inadequate.  Inasmuch as this is not a matter over which the 
Board has any jurisdiction, this appeal as to this matter is 
dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for payment of special monthly compensation at a 
level higher than provided by 38 U.S.C.A. § 1114(k) for loss 
of use of a creative organ is dismissed.




REMAND

Unfortunately, a remand is required is required in this case 
as to the issue of entitlement to a compensable disability 
rating for service-connected residuals of prostate cancer.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran was diagnosed with prostate cancer in November 
2001 and had a radical retropubic prostatectomy in February 
2002.  He was granted service connection for residuals of 
prostate cancer due to herbicide exposure in January 2003 and 
assigned a 100 percent disability rating under 38 C.F.R. § 
4.115(b), Diagnostic Code 7528, effective as of November 29, 
2001, and a noncompensable disability rating, effective 
September 1, 2002.

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted for malignant neoplasms of 
the genitourinary system.  A note to this code section states 
that if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528, including note 
(2005).

Pursuant to the provisions of Diagnostic Code 7527, 
postoperative residuals of the prostate gland are evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2005).

The veteran underwent a VA examination in January 2003.  The 
examiner, in pertinent part, specifically indicated that the 
veteran had no significant nocturia or frequency, but that he 
did have occasional urinary urgency.  He had no leakage, 
incontinence, or use or need for pads.

Thereafter, the veteran underwent a VA examination in May 
2005.  Although the examiner addressed the issue of erectile 
dysfunction, he did not address the extent, if any, of 
voiding dysfunction, renal dysfunction, or urinary tract 
infection.

In a Statement In Support Of Claim dated in August 2005, the 
veteran asserted that he was experiencing incontinence, 
especially during night time hours while sleeping.

In his Informal Hearing Presentation dated in March 2006, the 
veteran's representative indicated that the veteran's current 
residuals of prostate cancer were worse than originally rated 
and that they had increased in severity since the veteran's 
last examination. 

VA has a duty to assist  claimants in obtaining evidence 
needed to substantiate a  claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp.  2005); 38 C.F.R. § 3.159(c) (2005).  
As such, a current VA  examination is necessary to assess the 
severity of the veteran's service-connected disability.  Any 
recent treatment records from David Rittenhouse, D.O., should 
also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
residuals of prostate cancer from David 
Rittenhouse, D.O., dated since June 2005.

2.  Thereafter, schedule the veteran for 
a VA genitourinary examination.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that the claims folder 
has been reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of prostate 
cancer.  The examiner is requested to 
discuss whether there is objective 
evidence that the veteran has urine 
leakage, post-surgical urinary diversion, 
urinary  incontinence, or stress 
incontinence which requires the use of an 
appliance or the wearing of absorbent 
materials which must be changed more 
twice daily. 

The examiner should also address daytime 
voiding  interval, in hours; the number 
of times per night the veteran awakens to 
void; and a description of any 
obstructive  symptomatology.  The 
examiner must indicate the extent, if 
any, renal dysfunction; and frequency, if 
any, urinary tract infection, to include 
a description of therapy and management.

Any indications that the veteran's  
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed  
and discussed in the examination report.  
The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
veteran, furnish him and his representative 
a supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


